PER CURIAM.
Petitioner seeks a belated appeal of a motion for postconviction relief. He represents he recently learned that the motion was never received by the lower tribunal. Because the motion was never actually filed below, there is no resulting order to appeal, and we must deny the petition for belated appeal.
Petitioner has tendered to this court a copy of the motion for postconviction relief which includes a date stamp on the face of the motion showing that it was given to prison officials for mailing on December 11, 2008. Accordingly, this disposition is without prejudice to petitioner’s right to file a copy of the motion for postconviction relief containing the date stamp with the lower tribunal.
ROBERTS, SWANSON, and BILBREY, JJ., concur.